Citation Nr: 0528985	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  02-18 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a prostate 
condition.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a heart condition.

4.  Entitlement to an increased rating for hemorrhoids.

5.  Entitlement to an effective date earlier than June 27, 
2001, for assignment of a rating of 10 percent for 
hemorrhoids.
 
6.  Whether the veteran has presented new and material 
evidence sufficient to reopen a claim for a liver condition.

7.  Whether the veteran has presented new and material 
evidence sufficient to reopen a claim for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from March 1974 to April 1977.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia in December 2001, which denied the veteran's claim 
for an increased rating of his service connected hemorrhoids 
and denied his claims for service connection of his claimed 
prostate condition, hypertension, and heart condition.  
Additionally, the RO found no new and material evidence had 
been submitted and did not reopen his claims for service 
connection for a liver condition and hearing loss.  In 
addition, in an October 2002 decision, the RO increased the 
veteran's rating for hemorrhoids to 10 percent, effective 
June 27, 2001, the date of the claim for an increased rating.  
The veteran perfected a timely appeal of the effective date 
awarded for the compensable rating.

The issues of whether new and material evidence has been 
submitted to reopen the claims for service connection for 
liver condition and hearing loss are REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.

In correspondence received May 2003, the veteran waived his 
right to an in-person hearing and expressed his desire for a 
videoconference hearing.  The veteran failed to appear at his 
videoconference hearing in March 2004.



FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The preponderance of the competent medical evidence is 
against a finding that the veteran's prostate condition is 
causally related to his active service.

3.  The preponderance of the competent medical evidence is 
against a finding that the veteran's hypertension condition 
is causally related to his active service.

4.  The preponderance of the competent medical evidence is 
against a finding that the veteran's heart condition is 
causally related to his active service.

5.  The veteran's claim for an increased rating for 
hemorrhoids was received on June 27, 2001.

6.  The evidence of record does not establish that an 
increase in severity of service-connected hemorrhoids was 
factually ascertainable prior to the date of the claim for an 
increased rating.

7.  The veteran's hemorrhoid condition is currently 
manifested by thrombosis, with no persistent bleeding, 
secondary anemia, or fissures.


CONCLUSION OF LAW

1.  A prostate condition was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).

2.  Hypertension was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2005).

3.  A heart condition was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2005).

4.  The criteria for a disability rating in excess of 10 
percent for hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.114, Diagnostic 
Code 7336 (2005).

5.  The criteria for an effective date earlier than June 27, 
2001, for a compensable rating for hemorrhoids are not met.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.155, 
3.157, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

More recently, however, the Court held in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) that error regarding the 
timing of notice does not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  Further, the Court held that VA can demonstrate that 
a notice defect is not prejudicial if it can be demonstrated: 
(1) that any defect in notice was cured by actual knowledge 
on the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it; (2) that a reasonable person could be expected 
to understand from the notice provided what was needed; or 
(3) that a benefit could not possibly have been awarded as a 
matter of law.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Here, the RO sent the necessary notice to the veteran by 
correspondence dated in July 2001.  This letter addressed the 
requirements to establish service connection, informed the 
veteran of what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or submit any additional 
evidence that was relevant to the case.  This letter 
referenced the claim for an increased rating for hemorrhoids, 
but did not specifically identify what was necessary to 
substantiate the claim.  However, the veteran was provided 
with a copy of the appealed rating decision, the October 2002 
rating decision, and the October 2002 Statement of the Case 
(SOC), which provided the specific rating criteria necessary 
for establishing a higher rating, in addition to the 
pertinent criteria for establishing service connection.  

With regard to the veteran's claim for an earlier effective 
date, the Board notes that this issue arose in his November 
2002 Notice of Disagreement, which was clearly after the 
rating decision assigning the increased rating.  VA's Office 
of General Counsel indicated in VAOPGCPREC 8-2003 that when 
VA receives a Notice of Disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
Statement of the Case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue, if VA has already given the section 
5103(a) notice regarding the original claim.  As noted above, 
VCAA notice on the issue of an increased rating for 
hemorrhoids was sufficiently provided by the July 2001 letter 
and the December 2001 rating decision.  Moreover, the 
November 2002 Statement of the Case provided the veteran with 
the laws and regulations governing effective dates.  

Thus, the veteran has been fully notified of the evidence 
required to substantiate his claims for service connection 
and for an increased rating, and the duty to notify has been 
satisfied.  Specifically, taken together, the above 
correspondence is sufficient for a reasonable person to be 
expected to understand from the notice what was needed, and 
no prejudice to the veteran exists in the adjudication of 
this claim.  See Mayfield, supra.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Regarding the VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim, it does not 
appear that the veteran has indicated the existence of any 
pertinent evidence, relating to his prostate, hypertension, 
heart condition, and hemorrhoid claims, that has not been 
obtained or requested by the RO.  The record includes the 
veteran's service medical records, VA treatment records, and 
VA examination reports.  The veteran has not indicated the 
existence of any other evidence, to include private 
treatment, for any of his conditions. Thus, the Board 
concludes that the duty to assist has been satisfied with 
respect to these claims.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.

Background

Service medical records reveal treatment for hemorrhoids, but 
are negative for any complaints or findings relating to 
hypertension, a heart condition, or a prostate condition.  
Subjectively, the veteran denied having chest pain, heart 
trouble, high blood pressure, and frequent or painful 
urination.  An April 1975 entry noted substernal chest pain, 
but that was associated with a viral upper respiratory 
infection.  In December 1976 he presented with a urethral 
discharge which was diagnosed as gonorrhea.  On separation 
examination, blood pressure was 110/78, chest x-ray was 
negative, and clinical evaluation of the heart, vascular 
system, and genitourinary system were normal.  

The veteran filed his original claim for service connection 
hemorrhoids in June 1988.  Service connection was granted by 
an October 1988 rating decision, with a noncompensable 
evaluation assigned effective in June 24, 1988.  The veteran 
appealed the evaluation assigned, but did not perfect his 
appeal following the issuance of the October 1989 Statement 
of the Case.  Thus, that decision is final.  

The veteran filed claims for an increased rating for 
hemorrhoids in October 1993 and November 1996.  These claims 
were denied by rating decisions dated in January 1994 and 
March 1997, respectively.  The veteran did not appeal these 
decisions and they became final.  

VA treatment records from 1989 to 1997 primarily reveal 
treatment for substance abuse and other disorders not 
relevant to the issues on appeal.  In pertinent part, the 
veteran reported right chest pain during an examination in 
June 1994.  There was no reference to cardiovascular problems 
at that time.  VA treatment records from 1996 and 1997 note 
complaints of bleeding hemorrhoids, although the veteran 
refused a rectal examination at the time of hospitalization 
in 1996.  In February 1997, possible folliculitis was noted 
as the cause for nonspecific rectal pain.  Rectal examination 
at that time revealed a tender prostate.

In June 2001, the veteran filed a claim, in pertinent part, 
for service connection for a heart condition, prostate 
problems and hypertension, and for an increased rating for 
his hemorrhoids.  He stated he was taking nitroglycerin for 
the heart problems.

Records of VA treatment from October 2000 through July 2001 
indicate ongoing psychological and drug treatment.  In 
October 2000, the veteran was treated for chest pain.  His 
stress test was negative, as was other laboratory and EKG 
results.  The veteran's blood pressure was "much improved" 
at the time of this visit.

A hospital report from January 2001 noted Axis III diagnoses 
of chronic prostatitis and hypertension.  Notes from this 
hospitalization indicated the veteran was taking 15 different 
prescriptions for various physical and psychological 
conditions.  Progress notes from February and March 2001 
indicated that the veteran did not wish to have prostate 
surgery at that time.  These notes also indicated a diagnosis 
of chronic prostate pain.  Following the veteran's overnight 
hospitalization in July 2001, a physician indicated dietary 
treatment for hypertension.  

During a June 2001 outpatient examination, the veteran's 
history of hypertension and current Lisinopril and Labetalol 
were noted by the physician providing care.  Additionally, 
the veteran discussed a history of atypical chest pain.  Also 
at this time, the veteran denied hemorrhoids, blood in stool, 
and abdominal pain.  However, the veteran did note his 
problems with intermittent hemorrhoid flare-ups.  There was 
an indication that the veteran had normal heart rhythms.  
Also, a slightly protruding umbilicus was noted.  The veteran 
did not permit an examination of his rectum or genitalia.

In his April 2002 Notice of Disagreement, he requested that 
his service medical records be reviewed for evidence of 
hypertension.  He then stated that "hypertension does lead 
to heart conditions," and asserted that his claim for 
service connection of his heart condition was secondary to 
hypertension.  With respect to his claimed prostate 
condition, the veteran requests that the VA render a nexus 
opinion.

In June 2002, the veteran underwent a VA contract examine for 
his hemorrhoids.  The veteran indicated that he had no recent 
flare ups.  At that time, the veteran's blood pressure was 
160/110 lying, 140/110 sitting, and 138/110 standing.  The 
veteran was taking Lisinopril and Labetalol for his blood 
pressure.

Physical examination of his rectum revealed an external tag 
at 6 o'clock and at 12 o'clock.  There was a thrombosed 
hemorrhoid noted at approximately 1 o'clock.  The veteran had 
no fissures or ulceration at that time.  He did have fecal 
leakage in his underwear and reported wearing pads from time 
to time.  He was diagnosed with external hemorrhoids with 
tags and thrombosis.

In October 2002, the RO increased the evaluation for his 
hemorrhoids to 10 percent effective in June 2001, the date of 
receipt of the veteran's claim for an increased rating.  The 
veteran appealed this decision, contending hat the effective 
date of his claim should be 1987, when he contends he was 
diagnosed.  


Analysis

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
(2005).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).  Service connection also may 
be granted for disability which is proximately due to or the 
result of a service-connected disease or injury, with the 
secondary condition considered a part of the original 
condition.  38 C.F.R. § 3.310 (2005).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and cardiovascular disorders 
become manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§  3.307, 3.309 (2005).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When 
there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

With respect to the veteran's claim for prostatitis, he 
essentially contends that his prostate condition originated 
in service, but that he did not know he had the condition at 
that time.  Service medical records are negative for 
treatment of a prostate condition.  VA records from the March 
and February 2001 indicate a diagnosis for prostate pain.  
The veteran did not wish to undergo surgery.  In a June 2002 
examination for hemorrhoids, no prostate signs or symptoms 
were observed.  

In this case, despite years of VA medical treatment and 
examinations, as well as the veteran's accounts of 
prostatitis, the earliest indications of prostate complaints 
were the notation of a tender prostate in 1997, approximately 
20 years after his discharge from service.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (the absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim).

Although the veteran contends that his prostate disorder is 
somehow related to service, there is no evidence of record 
which shows that the veteran possesses the requisite 
knowledge, skill, experience, training, or education to 
render a medical opinion with respect to the etiology of his 
disorder.  See Espiritu, supra.  Thus, his contentions cannot 
constitute competent medical evidence.  Id.; see also Jones 
v. Brown, 7 Vet. App. 134, 137 (1994).

In summary, the absence of evidence of the disorder in 
service, or for many years thereafter, and the absence of 
competent evidence suggesting a link between this disorder 
and service, there is no basis upon which service connection 
can be established.  Therefore, service connection for a 
prostate condition is denied.

With respect to the veteran's claim for service connection 
for hypertension , the veteran essentially contends that he 
had hypertension since service, but that the medical field 
was not advanced enough to diagnose or treat his condition at 
that time.  However, as noted above, a layperson is not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities, and such opinions are entitled 
to no weight.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu, supra.  He further contends that because 
hypertension leads to heart disease, he should also be 
service connected for his heart condition.

The Board finds that there is no basis to establish service 
connection for hypertension or heart disease.  In this 
regard, the veteran's service medical records are negative 
for treatment or findings of hypertension or any heart 
disorder.  Although he was treated for complaints of chest 
pain in service, that pain was related to an upper 
respiratory infection, confirmed by x-ray evidence.  No 
diagnosis or finding of any cardiovascular disorder was noted 
during service.  His blood pressure was within normal limits 
upon his separation examination.  A hospital summary from 
August to September 1989 noted no history of hypertension.  
The earliest mention of hypertension was a treatment report 
from 2000. 

The record contains no evidence of the onset of the veteran's 
hypertension in service, or for many years since the veteran 
served in the military.  See Mense, supra.  Likewise, there 
is no evidence of any heart condition in service, and it is 
unclear whether the veteran currently suffers from any heart 
condition.  The veteran indicated right chest pain during an 
examination in June 1994, and subsequent nitroglycerin use.  
Treatment records for chest pain in October and November 2000 
show negative results in a stress test, as was other 
laboratory and EKG results.  See Rabideau v. Derwinski, 2 
Vet. App. 141 (1992) (service connection cannot be granted in 
the absence of medical evidence showing that the veteran 
currently has the claimed disability).

In summary, the record fails to show evidence of hypertension 
or a heart condition during service, or for many years 
thereafter.  In addition, there is no evidence linking or 
suggesting a link between any cardiovascular disorder and 
service.  Therefore, there is no basis upon which to 
establish service connection for hypertension or any heart 
condition.  Finally, with the Board denying service 
connection for hypertension, there is no basis to establish 
service connection for a heart disorder on a secondary basis.  
See 38 C.F.R. § 3.310(2005).

As a final matter, the Board notes that the veteran has 
requested that the VA obtain nexus opinions for his claimed 
conditions.  The Board finds, however, that no additional 
development, to include a medical examination and/or opinion, 
is warranted based on the facts of this case.  In the case of 
a claim for disability compensation, the assistance provided 
to the claimant shall include providing a medical examination 
or obtaining a medical opinion when such examination or 
opinion is necessary to make a decision on the claim.  An 
examination or opinion shall be treated as being necessary to 
make a decision on the claim if the evidence of record, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4)); see also Hickson v. West, 12 Vet. App. 247, 
253 (1999)

In Paralyzed Veterans of America, et. al., v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the Federal 
Circuit upheld the requirement in 38 C.F.R. § 3.159(c)(4) 
that the claimant establish that he has suffered an event, 
injury, or disease in service in order to trigger VA's 
obligation to provide a VA medical examination or obtain a 
medical opinion.  The Federal Circuit found that the 
regulation properly filled a gap left in the statute.  The 
Federal Circuit referenced a preceding section of the 
statute, 38 U.S.C.A. § 5103A(a)(2), which indicates that VA 
is not required to provide assistance to a claimant if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The Federal Circuit found that, 
if the evidence of record does not establish that the veteran 
suffered an event, injury, or disease in service, no 
reasonable possibility exists that providing a medical 
examination or obtaining a medical opinion could substantiate 
the claim.  In making this finding the Federal Circuit noted 
the arguments made by the Secretary that "a medical 
examination or opinion generally could not fill the gap left 
by the other evidence in establishing a service connection."  
Paralyzed Veterans of America, et. al., 345 F.3d at 1356.  

In the instant appeal the veteran asserts that a prostate 
condition and hypertension were present, but unknown to him, 
in service.  His service medical records contradict that 
contention.  Because there is no evidence documenting the 
existence of a prostate condition or cardiovascular disorder 
for many years following discharge from service, the Board 
finds that a medical opinion is not necessary to decide that 
claim, in that any such opinion could not establish the 
existence of the claimed in-service conditions.  See also 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (the Board is 
not required to accept a medical opinion that is based on the 
veteran's recitation of medical history).

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 55-57.




Increased Rating for Hemorrhoids

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2004). Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).

A noncompensable evaluation is warranted for mild or moderate 
external or internal hemorrhoids.  A 10 percent evaluation 
requires large or thrombotic, irreducible hemorrhoids with 
excessive redundant tissue evidencing frequent recurrences.  
A 20 percent rating requires hemorrhoids with persistent 
bleeding and secondary anemia or with fissures.  38 C.F.R. 
§ 4.114, Code 7336.

In a June 2002 VA contract examination, the veteran indicated 
that he had no recent flare ups.  Physical examination of his 
rectum revealed a thrombosed hemorrhoid at approximately 1 
o'clock.  There was no findings of ulceration or fissures.  
There was no indication of bleeding.  Notes from this 
examination indicate that the veteran's current 
symptomatology matches up squarely with the a ten percent 
rating under Diagnostic Code 7336.  There is no evidence of 
persistent bleeding, fissures, or secondary anemia, either on 
VA examination or in the many VA treatment records.  
Accordingly, the Board finds that a disability rating higher 
than 10 percent is not warranted.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


Earlier Effective Date for Hemorrhoids

In general, the effective date for an increased rating will 
be the date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  For an 
increase in disability compensation, the effective date will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, 
date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 
(1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).

In VAOPGCPREC 12-98 (Sept. 23, 1998), General Counsel noted 
that 38 C.F.R. 
§ 3.400(o)(2) was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence establishes the increase in the degree of disability 
had occurred; that this section was intended to be applied in 
those instances where the date of increased disablement can 
be factually ascertained with a degree of certainty.  It was 
noted that this section was not intended to cover situations 
where disability worsened gradually and imperceptibly over an 
extended period of time.

The provisions of 38 C.F.R. § 3.157 commence with notation of 
the general rule that the effective date of compensation 
benefits will be the date of receipt of the claim or the date 
when entitlement arose, whichever is the later.  However, 
this regulation goes on to provide that receipt of clinical 
reports of examination or hospitalization may serve as 
informal claims "for increase or to reopen."  The date of 
receipt of such clinical evidence may serve to form the basis 
for an earlier effective date for the subsequent award of VA 
benefits if such benefits derive from (1) a claim for 
increased evaluation or (2) an application to reopen a 
previously denied claim. 

The veteran contends that because he was diagnosed with 
hemorrhoids in 1987, that should be his effective date for 
his award of compensation.  The initial non-compensable grant 
of service connection for hemorrhoids was made in October 
1988.  The veteran appealed the evaluation assigned but did 
not perfect his appeal after the issuance of the Statement of 
the Case.  Consequently, this decision is final, and there is 
no basis for an effective date based upon this claim.  
38 C.F.R. § 19.129 (1988).

Likewise, the veteran was also denied an increased rating for 
his hemorrhoids in January 1994 and March 1997 decisions, 
which were not appealed, and there is no basis for an 
effective date based upon those claims.  He filed his current 
claim for increase in June 2001, which was ultimately 
granted.   

Although VA treatment records note complaints of bleeding 
hemorrhoids in 1996, 1997, and in 2001, the veteran never 
permitted a rectal examination to determine the presence of 
hemorrhoids and whether they were large or thrombotic.  The 
first objective indications of the presence of large or 
thrombotic hemorrhoids was on the June 2002 VA examination.  
The RO assigned an effective date based upon the current date 
of claim, June 27, 2001.

As noted above, a mild or moderate hemorrhoids warrant a 
noncompensable evaluation, while large or thrombotic 
hemorrhoids warrant a 10 percent rating. 
As the first evidence contained in the record showing 
objective findings of thrombotic hemorrhoids was in June 
2002, there is no basis upon which to assign an effective 
date earlier than June 27, 2001, the current date of claim, 
for the veteran's hemorrhoids.  

In light of the above, the Board finds that there is no basis 
to establish that a factually ascertainable increase in the 
veteran's hemorrhoid condition occurred at any time prior to 
the date of the veteran's currently filed claim for increase.  
Therefore, entitlement to an effective date prior to June 
2001 for the assignment of a compensable evaluation for 
hemorrhoids is not warranted.  See 38 U.S.C.A. § 5110 (West 
2002).

As a final matter, the Board has considered the provisions of 
38 C.F.R. § 3.157 with respect to this claim.  However, as 
none of the medical evidence prior to 2002 reveals treatment 
for or examination of his hemorrhoids, but only mentions 
subjective complaints with a refusal of examination, that 
regulation is not applicable.  38 C.F.R. § 3.157(b)(1) (The 
provisions of this paragraph apply only when such reports 
relate to examination or treatment of a disability for which 
service connection has been established). 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   

ORDER

The claim of entitlement to service connection for prostate 
condition is denied.

The claim of entitlement to service connection for 
hypertension is denied.

The claim of entitlement to service connection for a heart 
condition is denied.

The claim of entitlement to a disability rating in excess of 
10 percent for hemorrhoids is denied.

The claim for an effective date earlier than June 27, 2001 
for the 10 percent evaluation for service connected 
hemorrhoids is denied.

REMAND

On a statement submitted in December 2001, the veteran 
contends that medical records from a VA medical center will 
contain new and material evidence, presumably regarding his 
hearing loss and liver conditions, as this reference 
immediately followed his discussion on those conditions.

VA records of treatment are current through July 2001.  Given 
the veteran's December 2001 statement that records from the 
Hampton VA medical center would consist of new and material 
evidence, it is possible that additional VA treatment records 
exist pertinent to the veteran's hearing loss and liver 
condition, after July 2001.  Therefore, on remand records 
from Hampton VA medical facility for the period from July 
2001 to the present should be requested.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 C.F.R. 
§ 3.159(c)(2) (2005).

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should obtain VA treatment 
records from Hampton VA medical center 
from July 2001 to the present, and 
associate them with the claims file.

2.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence 
added to the records assembled for 
appellate review.

3.  If the benefit sought on appeal 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case 
(SSOC) and given an appropriate 
opportunity to respond.  Thereafter the 
case should be returned to the Board if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




	                        
____________________________________________
	K. A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


